Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,962,173. Although the claims at issue are not identical, they are not patentably distinct from each other because both the present application and granted patent disclose a method of surgically preparing a proximal end of a tibia comprising inserting an intramedullary orthopaedic surgical instrument into a medullary canal, securing a housing attachment to the instrument, sliding a mounting frame along a rail, attaching a cutting block to the mounting frame, and resecting the tibia using the cutting guide to form a surgically-prepared surface.

Allowable Subject Matter
Claims 3, 4, 6-9, 12, 13, 15, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and upon overcoming the double patenting rejection.
Claims 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which the subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 10, 11, 14, 17, and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Pub. No. 2009/0204115 to Dees, Jr. et al. in view of U.S. Patent No. 2009/0125114 to May et al. 
As to Claims 1 and 11, Dees, Jr. discloses method of surgically preparing a proximal end of a tibia [0152]. The method comprises inserting an intramedullary orthopaedic surgical instrument (100) into a medullary canal of the tibia (104, Fig. 53, [0158]), securing a housing (230) of an attachment device (200) to the intramedullary orthopaedic surgical instrument (Figs. 55, 21, [0159, 0122-0123]), attaching a cutting block (310) to a mounting frame (Fig. 55, [0159-0160]), the cutting block having a cutting guide defined therein [0138-0139], coupling the cutting block with the mounting frame to the attachment device by sliding the mounting frame along rail (246) of the attachment device [0123, 0132, 0138], and 
As to Claim 2, Dees, Jr. discloses a method of surgically preparing a proximal end of a tibia further comprising attaching a stem trial to an end of a surgical reamer to form the intramedullary orthopaedic surgical instrument, wherein inserting the intramedullary orthopaedic surgical instrument into the medullary canal includes reaming the proximal end of the tibia with the surgical reamer (stem trial/reamer assembly described in [0158, 0161]). 
As to Claim 10, Dees, Jr. discloses a method wherein attaching the cutting block (310) to the mounting frame (Fig. 55, [0159-0160]) includes operating a control knob (242) to move a locking tab of the mounting frame into engagement with the cutting block [0159]. 
As to Claim 18, Dees, Jr. discloses a method of surgically preparing a proximal end of a tibia [0152]. The method comprises separately securing a stem trial [0158] to a surgical reamer (100, [0158]),  and performing, on the tibia, a first surgical procedure using the surgical reamer and stem trial [0160-0161] and a second surgical procedure using the modular stem and stem trial.
As to Claims 1, 2, 5, 10, 11, 14, 17, and 18, Dees, Jr. discloses the claimed invention except for wherein coupling the cutting block with the mounting frame to the attachment device by sliding the mounting frame along a pair of rails of the attachment device, wherein inserting the intramedullary orthopaedic surgical instrument into the medullary canal of the tibia includes inserting a broach into the medullary canal to engage a plurality of cutting teeth with the tibia, the broach including a tapered outer surface and a plurality of cutting teeth formed on the tapered outer surface, further comprising securing a tibial base trial to the broach includes by rotating a fastener to threadingly engage the broach, further comprising securing a stem trial to the broach before inserting the broach into the medullary canal, performing a surgical procedure using the modular stem and stem trial, and a procedure using the broach and stem trial.
May discloses a method of surgically preparing a tibia [0005] including coupling a cutting block (1330) with a mounting frame (1326) to an attachment device by sliding the mounting frame along a pair of rails (1332, 1334) of the attachment device (Fig. 123, [0176]). Inserting the intramedullary orthopaedic surgical instrument into the medullary canal of the tibia includes inserting a broach (1122, [0159-0161). The broach includes a tapered outer surface (Figs. 110A-110B) and a plurality of cutting teeth formed on the tapered outer surface into the medullary canal to engage a plurality of cutting teeth with the tibia [0159-0161].  The method further comprises securing a modular stem of a tibial base trial to the broach includes by rotating a fastener to threadingly engage the broach (described in [0175]). The method further comprises securing a stem trial to the broach before inserting the broach into the medullary canal (described in [0163]). The method includes performing a surgical procedure using the modular stem and stem trial [0175], and a procedure using the broach and stem trial [0163] in order to allow for proper sizing of a prosthesis within the intramedullary canal [0163].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of surgically preparing a tibia of Bowman with the reamer and trial modifications of May in order to allow for proper sizing of a prosthesis within the intramedullary canal.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775